33 F.3d 60
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey Lynn JONES, Defendant-Appellant.
No. 93-50810.
United States Court of Appeals, Ninth Circuit.
Submitted July 21, 1994.*Decided Aug. 18, 1994.

1
Before:  CHOY, SKOPIL, FERGUSON, Circuit Judges


2
MEMORANDUM**


3
Jeffrey Lynn Jones appeals his conviction following entry of a conditional guilty plea to unarmed bank robbery in violation of 18 U.S.C. Sec. 2113(a).  Jones contends that the district court erred by denying his motion to suppress his confession, because the confession was obtained following a warrantless arrest unsupported by probable cause.  We do not agree that the arrest was unsupported by probable cause.  Accordingly, we affirm.


4
"[A] warrantless arrest [is] legal only if, at the moment of arrest, facts and circumstances within the arresting officers' knowledge and of which they had reasonably trustworthy information were sufficient to warrant a prudent person in believing that the suspect had committed or was committing an offense."   United States v. Pinion, 800 F.2d 976, 979 (9th Cir.1986), cert. denied, 480 U.S. 936 (1987).  Several factors led police officers to the decision to arrest Jones.  He was observed driving a vehicle that matched an eyewitness description of the getaway car on the most likely escape route within minutes after the robbery.  Jones and his passenger acted very suspiciously upon seeing a police vehicle following them, with Jones driving evasively and his passenger ducking out of sight.  When the police activated their emergency lights and sirens, Jones continued driving for more than a mile before stopping.  When he did stop, Jones was not wearing a shirt or shoes, which meshed with a report that the suspects had thrown clothing from their vehicle.  Under the totality of the circumstances, Jones' arrest was supported by probable cause.  Cf. id. at 979-80.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3